EXHIBIT 10.19

ETHANOL MARKETING AGREEMENT




THIS ETHANOL MARKETING AGREEMENT (this "Agreement"), entered into and effective
as of January 1, 2013 (the "Execution Date"), is entered into by and between
Eco-Energy, LLC, a Tennessee limited liability company with its registered
office at 725 Cool Springs Boulevard, Suite 500, Franklin, Tennessee 37067
("Eco"), and Lincolnway Energy, LLC with its principal office located at 59511
W. Lincoln Highway, Nevada, IA 50201 ("Lincolnway").


RECITALS
A.    Lincolnway operates an ethanol production facility located in Nevada, IA
(the "Plant") that is capable of producing up to approximately 58 to 60 million
gallons per year of ethanol at full production (the "Output") and desires to
enter into a marketing agreement for the Output.
B.    Eco is an ethanol marketer and is experienced in the marketing, selling
and transportation of ethanol, and is willing to purchase and market the entire
Output of the Plant.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, IT IS AGREED BETWEEN THE PARTIES:
1.Exclusivity:
(a)    Lincolnway shall sell exclusively to Eco, and Eco shall purchase from
Lincolnway, the entire Output during the Term (as defined in Section 22(a)), on
the terms set forth in this Agreement, except that Lincolnway Energy may sell
ethanol to other persons as provided in Section 2(e). Eco acknowledges and
agrees that all ethanol is intended solely for use in connection with fuel.
(b)    In the event Lincolnway sells any ethanol to any person other than as
permitted herein, Eco shall have all rights and remedies available at law or
otherwise, including, without limitation, offsetting amounts that would have
been payable to Eco for such ethanol against amounts owed by Eco to Lincolnway.
(c)    Eco may purchase and otherwise market and sell ethanol and other products
for Eco's own use or account, and Eco may also market and sell ethanol and other
products of other persons (including affiliates or related parties of Eco) as
well as provide services to other persons, on such terms and conditions as are
determined by Eco from time to time.
2.    Purchase and Sale:
(a)    Eco shall use its commercially reasonable efforts to, from time to time,
submit purchase orders or purchase contracts (each, a "Purchase Order") to
Lincolnway for purchases of ethanol produced at the Plant, all upon and subject
to the terms and conditions of this Agreement. Eco shall submit Purchase Orders
to Lincolnway on such a periodic basis as is necessary to permit Lincolnway to
operate at and maintain a production schedule that is consistent with the
production schedules provided to Eco by Lincolnway pursuant to Section 6(a) and
otherwise with such sufficient advance notice so as to reasonably allow
Lincolnway to determine that the Storage Capacity (as that term is defined in
Section 7(f)) will not be exceeded and for Lincolnway to be able to provide the
services contemplated by Section 7. Eco may place a Purchase Order with
Lincolnway orally, by email or by a written Purchase Order in a form mutually
acceptable to Lincolnway and Eco; provided, however, that Lincolnway reserves
the right to require Eco to submit any particular Purchase Order

___________________________________________
*Portion omitted pursuant to request for confidential treatment filed separately
with the Securities and Exchange Commission
E-1

--------------------------------------------------------------------------------




or Purchase Orders only in writing. Each Purchase Order must be sent and
directed to Lincolnway's Representative as designated by Lincolnway from time to
time in accordance with subparagraph (c) below. The terms of any Purchase Order
shall specify a purchase price F.O.B. the Plant (the "Purchase Price") and shall
specify the method of transport of the ethanol (i.e., via truck, rail or some
combination thereof), the pickup dates or dates for the ethanol and include a
request for the sale and delivery of ethanol on a one-time basis or on a daily,
weekly, monthly or other periodic basis. Any Purchase Order may be cancelled by
Eco at any time, but only in writing and only prior to the time at which such
Purchase Order becomes an Accepted Purchase Order (as that term is defined in
Section 2(b) below). Each Purchase Order shall be subject to Section 32(a).
(b)    Lincolnway may accept or reject each Purchase Order, in its sole
discretion, in whole but not in part. Lincolnway shall notify Eco of
Lincolnway's acceptance or rejection of each particular Purchase Order within
the time period specified in such Purchase Order, or if no time period is
specified in such Purchase Order, within twenty-four (24) hours of Lincolnway's
receipt of such Purchase Order (in either case, the "Acceptance Period), and if
Lincolnway fails to notify Eco within the Acceptance Period, Lincolnway shall be
deemed to have rejected such Purchase Order. Lincolnway may accept or reject any
Purchase Order orally, by e-mail or by written notice, provided, however, that
Eco reserves the right to require Lincolnway to accept or reject any particular
Purchase Order or Purchase Orders only in writing. A Purchase Order that has
been accepted by Lincolnway is referred to in this Agreement as an "Accepted
Purchase Order", and a Purchase Order that has been rejected by Lincolnway
(including a Purchase Order that is deemed to be rejected by Lincolnway as
provided in this paragraph) is at times referred to in this Agreement as a
"Rejected Purchase Order". Eco will be relieved of the obligation under this
Agreement to further market the ethanol that is the subject of a Rejected
Purchase Order, and Lincolnway shall have the right to sell or otherwise dispose
of such ethanol to such persons and on such terms as are determined by
Lincolnway, as provided in Section 2(e) below. Eco shall summarize the terms of
each Accepted Purchase Order in the form of a purchase contract (each, a
"Purchase Contract").
(c)    Each party shall designate one or more persons (each a "Representative")
who shall be authorized and directed to deal with the other party hereunder and
to make, respectively, all purchase and sale decisions on behalf of such party.
All directions, transactions and authorizations given by such Representative(s)
whether orally, electronically (including, without limitation, by email), by
facsimile or in writing shall be binding upon the party that appointed the
Representative. Both parties shall be entitled to rely on the authorization of
the other party's Representative(s) until it receives written notification from
the other party that such authorization has been revoked and the name and
contact information of the replacement representative(s).
(d)    Eco will use commercially reasonable and diligent efforts to market all
of the Output and to obtain the best price for all ethanol. Without limiting the
generality of the foregoing, and in addition thereto, Eco shall match any offer
or bid price for ethanol then being offered or made by any purchaser of ethanol,
and shall make and provide such offer or bid price to Lincolnway, and if Eco
fails to do so, Lincolnway Energy's rights include the right to require Eco to
waive Eco's Marketing Fee (as that term is defined in Section 3(a)) in an amount
equal to the Marketing Fee that would have been payable to Eco if Eco had
provided the offer or bid price in question to Lincolnway.
(e)    Notwithstanding Section 1(a) or any other term or condition of this
Agreement that may appear to be to the contrary, (i) if Eco fails to purchase or
to take delivery of any ethanol from the Plant, for any reason whatsoever
(including by reason of any Force Majeure Event, as that term is defined in
Section 30) and such failure results in, or may reasonably be anticipated to
result in, Lincolnway's Storage Capacity (as that term is defined in Section
7(f)) being exceeded, then Lincolnway may sell or otherwise dispose of the
amount of ethanol that Lincolnway determines is

___________________________________
*Portion omitted pursuant to request for confidential treatment filed separately
with the Securities and Exchange Commission.
    

--------------------------------------------------------------------------------




necessary to cause Lincolnway's Storage Capacity to not be exceeded during the
following five (5) day period, and (ii) Lincolnway may sell or otherwise dispose
of any ethanol that is the subject of any Rejected Purchase Order. Any such
sales of ethanol by Lincolnway may be to such persons and on such terms as are
determined by Lincolnway, in its sole discretion, and may be made by Lincolnway
even if the ethanol in question is otherwise the subject of an Accepted Purchase
Order.
(f)    If Lincolnway agrees, in Lincolnway's sole discretion, to enter into
transactions with Eco for the arbitrage of replacement gallons of ethanol or for
freight arbitrage, Eco agrees that all of the incremental profit on such
repurchased gallons or the freight savings, as the case may be, shall be paid to
Lincolnway in accordance with the provisions of Section 4.
1.    Purchase Price and Fees; Supporting Records:


(a)    The amount payable by Eco to Lincolnway for ethanol that is purchased by
Eco pursuant to this Agreement shall be determined as follows (the "Net
Payment"): The Net Payment for ethanol shall be the Purchase Price set forth in
the applicable Accepted Purchase Order less the fee payable by Lincolnway to Eco
for the services to be provided by Eco under this Agreement (the "Marketing
Fee"), which shall be equal to * per gallon of ethanol.
(b)    Eco shall keep a set of books and records in accordance with generally
accepting accounting principles with respect to all sales of ethanol hereunder
and all costs and commissions associated therewith, and shall make such books
and records reasonably available to Lincolnway or Lincolnway's independent
outside accounting representatives (upon execution by such independent outside
accounting representative of a mutually agreeable confidentiality agreement) at
Eco's office at any time by appointment during normal business hours upon at
least five (5) business days prior written notice; provided that Lincolnway
shall be entitled to no more than three (3) such visits in any year. Eco shall
maintain all of the books and records required by this Section for a minimum of
two (2) years from the date of the creation of the particular book, entry or
record in question. The costs of any review and inspection of the books and
records of Eco pursuant to this subparagraph shall be borne by Lincolnway,
except that Eco shall reimburse Lincolnway for all such reasonable costs, within
ten (10) days of demand therefor by Lincolnway, if any such review or inspection
reflects any underpayment of any amounts by Eco to Lincolnway of 2% or more over
the period which is the subject of the review or inspection in question. Eco
shall also in all events pay to Lincolnway, within ten (10) days of demand
therefor by Lincolnway, the full amount of any underpayments, along with
interest thereon as provided in Section 26(d), which are discovered in
connection with any review or inspection pursuant to this subparagraph.
2.    Payment:
(g)    Subject to the term and conditions set forth in this Agreement, Eco will
pay Lincolnway, by ACH or wire transfer, net seven (7) days from Eco's receipt
of an invoice, bill of lading, return bill of lading, and certificate of
analysis from Lincolnway. No statements or information in any certificate of
analysis or other such documents shall constitute a representation or warranty
by Lincolnway regarding any ethanol or any other matter.
(h)    Eco shall deliver to Lincolnway a bill of lading that identifies the
ethanol for which payment is being made, the Purchase Contract that is the
subject of the payment, the Purchase Price, the Marketing Fee and the Net
Payment.
(i)    Eco will negotiate all freight fees regarding the shipment of ethanol
from the Plant. Eco will be responsible for remitting payment directly to all
Eco Carriers.

___________________________________
*Portion omitted pursuant to request for confidential treatment filed separately
with the Securities and Exchange Commission.
    

--------------------------------------------------------------------------------




3.    Renewable Identification Numbers: Lincolnway shall permit Eco, as agent of
Lincolnway, to generate, assign and transfer the Renewable Identification
Numbers (singly, a "RIN", and collectively, "RINs") for all ethanol delivered
hereunder, on behalf of Lincolnway, including the creation and delivery of all
necessary product transfer documents as required under all applicable federal
laws and regulations through the EPA EMTS. The RINs shall be accurately and
timely assigned for all ethanol by Eco and shall use an equivalency value of 1.0
for corn ethanol and 2.5 for cellulosic ethanol; provided that Eco acknowledges
that Lincolnway currently only produces ethanol from corn. Such RINs shall also
comply with the rules and regulations promulgated by the Environmental
Protection Agency pursuant to the Renewable Fuels Standard (as it may hereafter
be amended, restated or modified). Eco shall provide Lincolnway with a
transaction summary of all quarterly transactions; however, Lincolnway shall
remain responsible and accountable for the correct report submission of such
required reports to the EPA.
4.    Production and Loading Reports and Schedules:
(a)    Lincolnway shall provide to Eco the following production forecasts:
(i)    a production schedule that reasonably estimates the ethanol production
schedule at the Plant for the following six calendar months, which schedule
shall be updated as determined to be necessary by Lincolnway from time to time
and in all events no less often than monthly; and
(ii)    a daily status report (by noon on each day, excluding weekends and
Lincolnway recognized holidays) regarding that day's ethanol inventory, the
prior days production, and that day's production schedule for the Plant by 0900
A.M. (CST).
Eco acknowledges that Lincolnway may produce ethanol in excess of the amount set
out in Lincolnway's then current production forecast, and Eco shall have the
obligation to market and purchase all ethanol which may from time to time be
produced in excess of the amount set forth in Lincolnway's then current
production forecast, all upon the terms and conditions set forth in this
Agreement.


(b)    Eco shall schedule the loading and shipment of all ethanol at the Plant,
and shall provide to Lincolnway no later than 3 p.m. on Wednesday of each week
during the term of this Agreement:
(i)    a loading schedule for the following week specifying the total loads to
be shipped for the week, loads to be shipped for each Accepted Purchase Order,
quantities of ethanol to be removed from the Plant each day and the method of
transportation from the Plant (i.e. by truck or rail); and
(ii)    rolling monthly estimates for the following month specifying the total
loads to be shipped for the month, loads to be shipped for each Accepted
Purchase Order, quantities of ethanol to be removed from the Plant each day, and
method of transportation from the Plant (i.e. by truck or rail).
(c)    Eco and Lincolnway shall cooperate in coordinating production and loading
schedules, including by promptly notifying the other of any changes in any
production or loading reports or schedules delivered hereunder.
(d)    No later than the fifth day of each calendar month during the Term,
Lincolnway shall provide Eco a report specifying the number of gallons of
ethanol produced by the Plant in the immediately preceding calendar month.

___________________________________
*Portion omitted pursuant to request for confidential treatment filed separately
with the Securities and Exchange Commission.
    

--------------------------------------------------------------------------------




5.    Delivery, Storage, Loading, Title:
(a)    The place of delivery by Lincolnway and pick-up by Eco for all ethanol
purchased by Eco under this Agreement shall be F.O.B. the loading flange at the
Plant. Lincolnway shall grant and allow Eco and its agents (including, without
limitation, all truck and rail carriers) access to the Plant in the manner and
at the times reasonably requested by Eco in order to allow Eco to take delivery
of ethanol in accordance with the loading schedules provided by Eco pursuant to
Section 6.
(b)    Lincolnway shall confirm, no later than the next day, meter or weight
certificates, bills of lading and certificates of analysis for the previous
day's deliveries of ethanol to Eco.
(c)    Eco shall arrange for all trucks and rail cars as needed to take delivery
of all ethanol, and Eco shall otherwise be responsible for, and bear all fees,
costs and expenses for and with respect to, the scheduling of all shipments of
ethanol, including for arranging and providing for the pickup at the Plant of
all ethanol by truck carrier or by railcar carrier (in either such event, each
an "Eco Carrier") and for the subsequent shipment and delivery of all ethanol by
each Eco Carrier to whatever locations are desired by Eco. Eco shall use its
commercially reasonable efforts to manage the arrival of trucks and rail cars to
be at the Plant and the transload facility for pick-up of ethanol in accordance
with Eco's loading schedules as provided to Lincolnway pursuant to Section 6, or
as otherwise mutually agreed by Eco and Lincolnway.
(d)    Lincolnway shall provide and supply, without charge to Eco, all
facilities, equipment and labor necessary to load the ethanol into the trucks or
rail cars (as applicable) of the Eco Carrier at the Plant. Lincolnway shall
maintain all loading facilities and equipment at the Plant in accordance with
industry standards and in good and safe operating condition and repair, subject
to ordinary wear and tear and depreciation. Without limiting the preceding
sentence, Lincolnway shall use commercially reasonable efforts to cause (i) all
trucks and rail cars to be loaded in a safe and responsible manner, (ii) all
trucks and rail cars to be loaded to their full legal capacity (except as
otherwise requested by Eco), (iii) all trucks and rail cars to be promptly
loaded, and (iv) a visual inspection, in accordance with normal industry
practice, and prior to loading at the Plant of all trucks and rail cars. In the
event foreign matter or a foreign substance is discovered in any load of ethanol
delivered hereunder, Lincolnway shall take all action (at its cost and expense)
to cooperate with Eco to determine such foreign matter or foreign substance and
its content. Lincolnway shall handle all ethanol during the loading process in a
good and workmanlike manner and in accordance with Eco's reasonable requirements
and customary industry practices.
(e)    Title and risk of loss for ethanol shall pass from Lincolnway to Eco
immediately at the time the ethanol passes across the loading flange between the
Plant and the truck or rail car of the Eco Carrier.
(f)    Lincolnway shall provide storage space at the Plant for 10 days
production of ethanol based on an annual production capacity of 60 MGPY (the
"Storage Capacity"), and such storage space shall be continuously available for
storage of ethanol, without charge to Eco.
6.    Quantity of Ethanol; Production:
(a)    The quantity of ethanol delivered to Eco under this Agreement and loaded
by truck and rail shall be definitively established by outbound meter and weight
certificates obtained from meters and scales of Lincolnway that are properly
certified as of the time of loading in accordance with any requirements imposed
by any governmental or regulatory authorities and that otherwise

___________________________________
*Portion omitted pursuant to request for confidential treatment filed separately
with the Securities and Exchange Commission.
    

--------------------------------------------------------------------------------




comply in all material respects with all reasonable commercial standards and
applicable laws, rules and regulations. Lincolnway agrees to maintain at the
Plant, in good and safe operating condition and repair and in accordance in all
material respects with all applicable laws, rules and regulations, truck scales
suitable for weighing ethanol. All costs and expenses incurred in connection
with obtaining such certificates, and maintaining such truck weights, shall be
borne by Lincolnway.
(b)    If Lincolnway determines to expand the capacity of the Plant beyond 115%
of the Output, Lincolnway shall give Eco written notice of such expansion and of
the estimated monthly production of ethanol at the Plant after such expansion,
at least six (6) months before the estimated completion date of the construction
activities related to such expansion. Eco shall then have the first option
during the 60 day period following receipt of such notice to elect to purchase
all of the additional ethanol to be produced as a result of such expansion
pursuant to this Agreement.
7.    [INTENTIONALLY LEFT BLANK]
8.    Rejection of Ethanol by Eco: Eco may reject any ethanol that fails to meet
the Specifications (as that term is defined in Section 15(f)) during the
Warranty Period (as that term is defined in Section 15(f)). Eco shall provide
Lincolnway written notice of any such rejection of ethanol before the close of
the Warranty Period, along with satisfactory written evidence and other proof of
such failure.
If any ethanol is properly rejected by Eco before the close of the Warranty
Period (the "Rejected Ethanol"), Eco will, in its discretion:
(a)    Offer Lincolnway a reasonable opportunity to examine and take possession
of the Rejected Ethanol, at Lincolnway cost and expense, if Eco reasonably
determines that the condition of the Rejected Ethanol permits such examination
and delivery prior to disposal;
(b)    Dispose of the Rejected Ethanol in the manner as directed by Lincolnway,
and at Lincolnway cost and expense, subject to the requirements of applicable
laws, rules and regulations and any third-party rights; or
(c)    If Eco has no reasonably available means of disposing of the Rejected
Ethanol, and if Lincolnway fails to direct Eco to dispose of the Rejected
Ethanol or directs Eco to dispose of the Rejected Ethanol in a manner
inconsistent with applicable laws, rules or regulations or any third-party
rights, then Eco may return the Rejected Ethanol to Lincolnway, at Lincolnway
cost and expense.


Eco's obligation with respect to any Rejected Ethanol shall be fulfilled upon
Lincolnway taking possession of the Rejected Ethanol, the disposal of the
Rejected Ethanol or the return of the Rejected Ethanol to Lincolnway, as the
case may be, in accordance with subparagraphs (a), (b) or (c) above.
Lincolnway shall reimburse Eco for all costs and expenses incurred by Eco for
storing, transporting, returning, disposing of or otherwise handling Rejected
Ethanol, and Eco shall provide Lincolnway with reasonable substantiating
documentation for all such costs and expenses. Lincolnway shall also refund any
amounts paid by Eco to Lincolnway for Rejected Ethanol within ten (10) days of
the date of Lincolnway's receipt of Eco's written notice of the rejection. Eco
shall have no obligation to pay Lincolnway for Rejected Ethanol, and Eco may
deduct from payments otherwise due from Eco to Lincolnway under this Agreement
the amount of any reimbursable costs or any required refund by Lincolnway as
described above.

___________________________________
*Portion omitted pursuant to request for confidential treatment filed separately
with the Securities and Exchange Commission.
    

--------------------------------------------------------------------------------




Lincolnway shall not be relieved with its obligation to fulfill an Accepted
Purchase Order based upon Eco properly rejecting ethanol under this Section 10.
Eco shall be entitled to replace any Rejected Ethanol and Lincolnway shall be
required to reimburse Eco the difference between the purchase price for the
replacement ethanol and the costs annotated on the applicable Accepted Purchase
Order.
If any ethanol is rejected following the transfer of title and risk of loss to
Eco under Section 7(e), title and risk of loss to the Rejected Ethanol shall
automatically revert to Lincolnway effective upon Eco providing Lincolnway with
a valid and bona fide written notice of the rejection of the ethanol.
9.    Testing and Samples: If Lincolnway knows or has reason to believe that any
ethanol sold hereunder does not meet the Specifications, Lincolnway shall
promptly notify Eco so that such ethanol can be tested before entering the
stream of commerce. If Eco knows or has reason to believe that any ethanol does
not meet the Specifications, then Eco shall promptly notify Lincolnway and may
obtain independent laboratory tests of such ethanol. If a test is initiated by
Eco pursuant to the preceding sentence and the ethanol is tested and found to
meet the Specifications, then Eco shall be responsible for the costs of testing
such ethanol. Lincolnway shall be responsible for all testing costs in all other
circumstances.
Lincolnway will take an origin sample of ethanol representative of every truck
and rail car loaded at the Plant, using sampling methodology that is consistent
with industry standards. Lincolnway will label the samples to indicate the date
of testing and keep records identifying specific units that were loaded from
such sample. The samples and identifying records will be retained by Lincolnway
for sixty (60) days. Testing of sulfate levels shall be done on all ethanol
produced at the Plant that is consistent with industry standards.
Lincolnway shall deliver to Eco a composite analysis of all ethanol produced at
the Plant on a monthly basis, and also at such other times and for such
production periods as are reasonably requested by Eco from time to time. The
composite analysis shall be in a format reasonably acceptable to Eco and
Lincolnway.
10.    Other Expenses: Lincolnway shall be responsible for paying all sales
taxes, fees and charges assessed or imposed by any governmental authority or
industry organization with respect to the export, sale and delivery of ethanol
to Eco as contemplated by this Agreement, including, without limitation, taxes,
fees and charges for export, import, ad valorem, value added, assessment, sales,
inspection or otherwise. Lincolnway shall also be responsible for paying any and
all local, state and federal tax liabilities. If any such taxes, fees and
charges of Lincolnway are paid by Eco, Lincolnway shall promptly reimburse Eco
for such fees and charges or Eco shall have a right to offset such taxes, fees
and charges against amounts determined to be owed to Eco by Lincolnway, pursuant
to Section 31. Eco shall be responsible for any and all taxes or fees directly
attributable to it after title transfer.
11.    Duties of Lincolnway: Lincolnway agrees as follows:
(a)    Lincolnway shall cooperate with Eco in the performance of the services to
be provided by Eco under this Agreement in a commercially reasonable manner,
including by providing Eco, in a timely manner, any records or information that
Eco may reasonably request from time to time as part of Eco's marketing of
ethanol.
(b)    Lincolnway shall use commercially reasonable efforts to (i) meet the
production estimates reflected in the reports provided by Lincolnway pursuant to
Section 6(a), and (ii) maintain the Plant in good and safe operating repair and
condition, subject to ordinary wear and tear and depreciation; provided,
however, that notwithstanding any term or condition of this Agreement, or
otherwise, that may appear to be to the contrary, Lincolnway shall in all events
and at all times have

___________________________________
*Portion omitted pursuant to request for confidential treatment filed separately
with the Securities and Exchange Commission.
    

--------------------------------------------------------------------------------




the right to manage its business in all respects and in its sole discretion,
including determining Lincolnway's level of production of ethanol of the Plant
from time to time and based upon such considerations as are determined to be
relevant by Lincolnway from time to time. Without limiting the generality of the
foregoing, Lincolnway shall in all events have the right to discontinue or
otherwise terminate the production of ethanol at any time, and for such period
of time as is determined by Lincolnway, in its sole discretion, but subject to
Lincolnway's obligation to fulfill any Accepted Purchase Orders.
(c)    Lincolnway shall promptly notify and advise Eco of any laws, rules,
regulations, court orders, requirements and standards, taxes, fees or charges of
any governmental authority or industry organization (or any changes thereof) of
which Lincolnway is aware that could impact in a material way the ethanol sold
hereunder or the sale or resale thereof, or any other transactions contemplated
by this Agreement.
(a)    Lincolnway shall perform its duties and obligations under this Agreement
in a commercially reasonable manner and in compliance in all material respects
with all governmental laws, rules and regulations that are applicable to
Lincolnway's duties and obligations under this Agreement.
(b)    Lincolnway shall advise Eco of any matter regarding any ethanol sold
hereunder that is known by Lincolnway that raises an issue of compliance of such
ethanol with applicable governmental laws, rules or regulations or industry
standards.
(c)    Lincolnway shall use commercially reasonable efforts to obtain and
continuously maintain in effect any and all material governmental and other
consents, approvals, authorizations, registrations, licenses, bonds and permits
that are necessary or appropriate for Lincolnway to fully and timely perform all
of its duties and obligations under this Agreement, including, without
limitation, all licenses, permits and other approvals that are necessary or
appropriate to sell the ethanol sold hereunder as contemplated herein.
(d)    All ethanol shall be delivered and sold to Eco by Lincolnway free and
clear of all liens, restrictions on transferability, reservations, security
interests, financing statements, licenses, mortgages, tax liens, charges,
contracts of sale, mechanics' and statutory liens and all other liens, claims,
demands, restrictions and encumbrances whatsoever arising by or through
Lincolnway (collectively, "Encumbrances").
(e)    Lincolnway shall indemnify and hold Eco harmless from all obligations and
responsibilities of its lease agreements that it may have with any specific
leasing company.
(f)    Lincolnway will establish and maintain at all times true and accurate
books, records, documents, contracts, accounts and electronic data in accordance
with generally accepted accounting principles (GAAP) applied consistently from
year to year consistent with good industry practices, distinguishable from all
other books and records, in respect of all transactions undertaken by Lincolnway
pursuant to this Agreement.
12.    Duties of Eco: Eco agrees as follows:


(a)    Eco shall cooperate with Lincolnway in the performance of the services to
be provided by Lincolnway under this Agreement in a commercially reasonable
manner, including by providing Lincolnway, in a timely manner, any records or
information that Lincolnway may reasonably

___________________________________
*Portion omitted pursuant to request for confidential treatment filed separately
with the Securities and Exchange Commission.
    

--------------------------------------------------------------------------------




request from time to time with respect to ethanol sold to Eco under this
Agreement or Eco's services under this Agreement.
(b)    Eco shall perform its duties and obligations under this Agreement in a
commercially reasonable manner and in compliance in all material respects with
industry standards and all governmental laws, rules and regulations that are
applicable to Eco's services and duties and obligations under this Agreement,
including regarding the transportation and shipment of ethanol.
(c)    Eco shall be solely liable and responsible for Eco's relationship and
dealings with all Eco Carriers and all third-party purchasers of ethanol from
Eco, including with respect to and for billing, collections and account
servicing and management, and Eco shall bear all credit and collection risk with
respect to Eco's sales of ethanol to third parties.
(d)    Eco shall advise Lincolnway of any matter regarding any ethanol sold
hereunder that comes to the attention of Eco and that raises an issue of
compliance of such ethanol with applicable governmental laws, rules, regulations
or industry standards.
(e)    Eco shall obtain and continuously maintain in effect any and all
governmental and other consents, approvals, authorizations, registrations,
licenses and permits that are necessary or appropriate for Eco to fully and
timely perform all of its services, duties and obligations under this Agreement.
(f)    Eco will establish and maintain at all times true and accurate books,
records, documents, contracts, accounts and electronic data in accordance with
generally accepted accounting principles (GAAP) applied consistently from year
to year consistent with good industry practices, distinguishable from all other
books and records, in respect of all transactions undertaken by Eco pursuant to
this Agreement.
(g)    Eco shall promptly notify and advise Lincolnway of any laws, rules,
regulations, court orders, requirements and standards, taxes, fees or charges of
any governmental authority or industry organization (or any changes thereof) of
which Eco is aware that could impact in a material way the ethanol bought
hereunder or the purchase or resale thereof, or any other transactions
contemplated by this Agreement.
(h)    Eco shall obtain and continuously maintain in effect any and all
governmental and other consents, approvals, authorizations, registrations,
licenses and permits that are necessary or appropriate for Eco to fully and
timely perform all of its duties and obligations under this Agreement,
including, without limitation, all licenses, permits and other approvals that
are necessary or appropriate to market and sell the ethanol sold hereunder as
contemplated herein.
13.    Representations and Warranties of Lincolnway: Lincolnway represents and
warrants to Eco as follows:
(a)    Lincolnway is duly organized, validly existing and in good standing under
the laws of the state in which Lincolnway was organized, and has and shall
maintain all requisite power and authority to own or otherwise hold and use its
property and carry on its business as now conducted and as to be conducted
pursuant to this Agreement.
(b)    This Agreement has been duly authorized, executed and delivered by
Lincolnway, and constitutes the legal, valid and binding obligation of
Lincolnway, enforceable against Lincolnway in accordance with its terms.
Lincolnway has and shall maintain all requisite power and

___________________________________
*Portion omitted pursuant to request for confidential treatment filed separately
with the Securities and Exchange Commission.
    

--------------------------------------------------------------------------------




authority to enter into and perform this Agreement, and all necessary actions
and proceedings of Lincolnway have been taken to authorize the execution,
delivery and performance of this Agreement.
(c)    The execution and performance of this Agreement do not require the
consent of any person, entity or agency that has not been obtained and do not
and will not conflict with, breach or otherwise violate any of the terms or
provisions of the organizational or governing documents of Lincolnway or of any
agreement, document or instrument to which Lincolnway is a party or by which
Lincolnway or any of its assets or properties are bound.
(d)    There is no civil or criminal action or other litigation, action, suit,
investigation, claim or demand pending or, to the knowledge of Lincolnway,
threatened, against Lincolnway that may have a material adverse effect upon the
transactions contemplated by this Agreement or Lincolnway's ability to perform
its duties and obligations under, or to otherwise comply with, this Agreement.
(e)    As of the date of this Agreement, Lincolnway is in compliance in all
material respects with all applicable federal, state, local and foreign laws,
ordinances, orders, rules and regulations (collectively, "Laws"), other than
Laws where neither the costs or potential costs of failing to comply, nor the
costs or potential costs of causing compliance, would be material to Lincolnway
or its business or assets. The definition of Laws set forth above includes,
without limitation, the Toxic Substances Control Act, the Comprehensive
Environmental Response, Compensation and Liability Act, the Clean Air Act, the
Federal Water Pollution Control Act of 1986, the Emergency Planning and
Community Right to Know Act of 1986, the Occupational Safety and Health Act, the
Resource Conservation and Recovery Act, any state equivalent thereof and all
other laws related to the protection of the environment ("Environmental Laws").
(f)    All ethanol sold to Eco hereunder, in the form as loaded into the truck
or rail car of the Eco Carrier, (i) will meet or exceed (but need not exceed)
the specifications set forth in Exhibit A, (ii) may be lawfully introduced into
commerce under the laws of the United States of America, and (iii) will not
change its composition in a manner that causes the ethanol to fail to comply
with the preceding subclauses (i) or (ii) due solely to the ethanol production
process utilized by Lincolnway (collectively, the "Specifications"); in each
case for a period of 30 days from the date of the loading of the ethanol in
question into the truck or rail car of the Eco Carrier at the Plant (the
"Warranty Period").
If any ethanol fails to conform to the Specifications during the Warranty Period
and Eco provides Lincolnway, before the close of the Warranty Period, with
written notice of the failure, and satisfactory written evidence and other proof
of such failure, Eco may reject such ethanol as provided in Section 10. Eco's
sole and exclusive remedy for the failure of any ethanol to meet the
Specifications shall be rejection of the ethanol in question as provided in
Section 10.
(h)(g)    As of the date of this Agreement, Lincolnway has, and will at all
times during the Term continuously maintain in effect, any and all governmental
and other consents, approvals, authorizations, registrations, licenses and
permits that are necessary or appropriate for Lincolnway to fully and timely
perform all of its duties and obligations under this Agreement, including,
without limitation, all licenses, permits and other approvals that are necessary
or appropriate to sell the ethanol sold hereunder as contemplated herein.
14.    Representations and Warranties of Eco: Eco represents and warrants to
Lincolnway as follows:

___________________________________
*Portion omitted pursuant to request for confidential treatment filed separately
with the Securities and Exchange Commission.
    

--------------------------------------------------------------------------------




(a)    Eco is a corporation duly organized, validly existing and in good
standing under the laws of the State of Tennessee, and has and shall maintain
all requisite power and authority to own or otherwise hold and use its property
and carry on its business as now conducted and as to be conducted pursuant to
this Agreement.
(b)    This Agreement has been duly authorized, executed and delivered by Eco,
and constitutes the legal, valid and binding obligation of Eco, enforceable
against Eco in accordance with its terms. Eco has and shall maintain all
requisite power and authority to enter into and perform this Agreement, and all
necessary actions and proceedings of Eco have been taken to authorize the
execution, delivery and performance of this Agreement.
(c)    The execution and performance of this Agreement do not require the
consent of any person, entity or agency that has not been obtained and do not
and will not conflict with, breach or otherwise violate any of the terms or
provisions of the organizational or governing documents of Eco or of any
agreement, document or instrument to which Eco is a party or by which Eco or any
of its assets or properties are bound.
(d)    There is no civil or criminal action or other litigation, action, suit,
investigation, claim or demand pending or, to the knowledge of Eco, threatened,
against Eco that may have a material adverse effect upon the transactions
contemplated by this Agreement or Eco's ability to perform its duties and
obligations under, or to otherwise comply with, this Agreement.
(e)    As of the date of this Agreement, Eco is in compliance in all material
respects with all applicable Laws (as that term is defined in Section 15(e)),
other than Laws where neither the costs or potential costs of failing to comply,
nor the costs or potential costs of causing compliance, would be material to Eco
or its business or assets. The term "Laws" includes all Environmental Laws (as
that term is defined in Section 15(e)).
(f)    As of the date of this Agreement, Eco has, and will at all times during
the Term continuously maintain in effect, any and all governmental and other
consents, approvals, authorizations, registrations, licenses and permits that
are necessary or appropriate for Eco to fully and timely perform all of its
duties and obligations under this Agreement, including, without limitation, all
licenses, permits and other approvals that are necessary or appropriate to
market and sell the ethanol sold hereunder as contemplated herein.
15.    No Other Warranties: Except only for the limited express warranties set
forth in, respectively, Section 15 and Section 16 above, neither Lincolnway nor
Eco makes any express warranties whatsoever regarding any ethanol or any other
thing or matter whatsoever, and Lincolnway and Eco each hereby exclude and
disclaim in entirety all implied warranties whatsoever, including any implied
warranties of merchantability, noninfringement and fitness for a particular
purpose, with respect to all ethanol and all other things and matters
whatsoever.
16.    Limitation of Damages; Statute of Limitations: Under no circumstances or
theories (including, but not limited to, tort or breach of this Agreement) shall
Eco or Lincolnway be liable to the other for any lost profits, business or
goodwill, or for any exemplary, special, incidental, consequential, punitive or
indirect damages whatsoever, which are in any way related to or connected with
or arise out of this Agreement (and even if Eco or Lincolnway, as the case may
be, knew or should have known of the possibility of any of those damages),
including, without limitation, to, with or out of any performance or
nonperformance of any ethanol or Eco's or any other person's use of or inability
to use any ethanol (whether alone or in connection with or as part of other
goods or products).

___________________________________
*Portion omitted pursuant to request for confidential treatment filed separately
with the Securities and Exchange Commission.
    

--------------------------------------------------------------------------------




Any claim, suit, action or other proceeding for any breach or nonfulfillment of,
or default under, any term or condition of this Agreement must be commenced
within one year of the date on which the cause of action accrued, or such claim,
suit, action or proceeding shall be lost and forever barred.


17.    Limitations:
(a)    Subject to Section 30, Lincolnway is responsible and liable for all
non-deliveries of ethanol that it is contracted to supply to Eco hereunder, and
Eco is responsible and liable to purchase all such ethanol. Without limiting the
foregoing or Lincolnway's obligations and liabilities hereunder, Eco, in
conjunction with Lincolnway, shall reasonably assist in procuring ethanol from
other suppliers to cover any such non-deliveries by Lincolnway; provided,
however, Lincolnway will reimburse Eco for any losses, costs and expenses
incurred by Eco relating thereto and Lincolnway shall remain responsible and
liable for any additional expense related to any failure to supply ethanol by
Lincolnway to Eco. In the event Eco procures product for Lincolnway, Eco is
obligated to act in good faith and in the best interests of Lincolnway, and must
keep Lincolnway informed of such procurement to the greatest extent possible.
(b)    Eco shall reserve the right to refuse to do business with any party who
it reasonable deems to be a credit or performance risk.
(c)    Upon any termination of this Agreement, both parties will be responsible
to take all actions reasonably necessary to complete any valid and existing
Accepted Purchase Orders.
18.    Confidentiality:
(a)    During the Term and for a period of three (3) years thereafter, the
parties agree, to the extent permitted by law, to preserve and protect the
confidentiality and terms of this Agreement, and to not disclose any terms
hereof except as required by any applicable law, rule or regulation, including
the Securities Exchange Act of 1934 and the regulations promulgated pursuant
thereto, or unless required by a court of competent jurisdiction or as agreed to
by the other party. Both parties recognize that applicable law may require the
filing of this Agreement with, or the furnishing of information to, governmental
authorities or regulatory agencies. Both parties further recognize the need,
from time to time, for the submission of this Agreement to affiliates,
consultants or contractors performing work on, or related to, the subject matter
of this Agreement. The parties agree to allow the submission of this Agreement
to affiliates, consultants and contractors only if such affiliates, consultants
and contractors agree to protect the confidentiality of this Agreement. In the
event either party is of the opinion that applicable law requires it to file
this Agreement with, or to disclose information related to this Agreement to,
any judicial body, governmental authority or regulatory agency, that party, if
permitted by such body, authority or agency, shall so notify the other party in
writing promptly upon learning of such requirement and prior to the disclosure
or filing of this Agreement and, notwithstanding any other provision of this
Section 20, shall disclose only those portions of this Agreement required by
such body, authority or agency.
(b)    In the event that Lincolnway is a reporting company pursuant to the
Securities Exchange Act of 1934, as amended (the "Act"), and Lincolnway
determines that Lincolnway is required to publicly disclose this Agreement or
any of the terms hereof pursuant to Lincolnway obligations under the Act, then
Lincolnway shall use its best efforts to seek confidential treatment with the
Securities and Exchange Commission of the Marketing Fee amount and Section
22(a)(vi).

___________________________________
*Portion omitted pursuant to request for confidential treatment filed separately
with the Securities and Exchange Commission.
    

--------------------------------------------------------------------------------




19.    Solicitation: During the Term, Lincolnway agrees not to contactinterfere
with, solicitdisrupt or attempt to disrupt any relationships, contractual or
otherwise, between Eco and any of its purchasers of ethanol, employees or
vendors.
20.    Term and Termination:
(a)    The term of this Agreement (the "Term") shall commence on January 1st,
2013, and shall continue for two (2) years (the "Initial Term"), unless earlier
terminated as provided below. Upon the expiration of the Initial Term, this
Agreement will automatically renew for additional consecutive terms of two (2)
years each (each, a "Renewal Term") unless either party hereto gives written
notice to the other at least ninety (90) days prior to the end of the Initial
Term or the then current Renewal Term, in which case this Agreement shall
terminate at the end of the Initial Term or such then current Renewal Term.
Notwithstanding any other provision of this Agreement, this Agreement may be
terminated as follows:
(i)    By Lincolnway in the event of a breach of any of the terms hereof by Eco,
by written notice specifying the breach, which notice shall be effective fifteen
(15) days after it is given to Eco unless Eco cures the breach within such
15-day period, except for a breach of Section 4(a) for which notice shall not be
required and Eco shall only have five (5) days to cure; provided, however, that
this Agreement may be terminated by Lincolnway, effective upon the giving of
written notice to Eco, and without any opportunity for cure by Eco, if
Lincolnway has provided Eco with bona fide written notices pursuant to this
subparagraph (i), or if Eco has breached Section 4(a), on at least three or more
prior occasions during the Initial Term or the Renewal Term then in effect, and
regardless of whether such prior breaches were cured by Eco.


(i)    By Eco in the event of a breach of any of the terms hereof by Lincolnway,
by written notice specifying the breach, which notice shall be effective fifteen
(15) days after it is given to Lincolnway unless Lincolnway cures the breach
within such fifteen (15) day period; provided, however, that this Agreement may
be terminated by Eco, effective upon the giving of written notice to Lincolnway,
and without any opportunity for cure by Lincolnway, if Eco has provided
Lincolnway with bona fide written notices pursuant to this subparagraph (ii) on
at least three or more prior occasions during the Initial Term or the Renewal
Term then in effect, and regardless of whether such prior breaches were cured by
Lincolnway.
(i)    By the mutual consent of both parties on such terms as the parties may
agree.
(ii)    By either party immediately in the event that the other party is in a
state of bankruptcy. For purposes hereof, a party is in a state of bankruptcy in
the event a voluntary or involuntary proceeding is commenced with respect to
such party under any applicable bankruptcy laws of any jurisdiction to which
such party is subject, or otherwise for arrangement, reorganization,
dissolution, liquidation, settlement of claims or winding up of affairs, and, if
involuntary, such proceeding is consented to by such party or remains
undismissed for more than sixty (60) days.
(iii)    By written notice pursuant to the terms of Sections 29(b) or 30.

___________________________________
*Portion omitted pursuant to request for confidential treatment filed separately
with the Securities and Exchange Commission.
    

--------------------------------------------------------------------------------




(iv)    *
(b)    Eco and Lincolnway shall be and remain responsible following the
termination of this Agreement for purchasing and selling, in accordance with the
terms of this Agreement, the ethanol which is the subject of any unfilled
Accepted Purchase Orders, and this Agreement shall continue for that limited
purpose. Notwithstanding the foregoing, however, if this Agreement was
terminated by Lincolnway by reason of a breach of this Agreement by Eco, then
Lincolnway may, in its sole discretion, require full payment for all ethanol
that will be picked up by Eco after the effective date of the termination of
this Agreement.
(c)    The termination of this Agreement pursuant to the terms hereof shall not
act as a waiver or release of any rights or remedies available at law, in equity
or otherwise that may have accrued prior to such termination, nor shall the
termination of this Agreement affect any of the terms of this Agreement that
contemplate performance or continuing obligations beyond or following the
termination of this Agreement, including the obligations of, as applicable, Eco
and/or Lincolnway under Sections 20 and 26.
21.    Insurance: During the Term and for a period of six months following the
termination of this Agreement, Eco and Lincolnway shall each maintain
comprehensive general product and public liability insurance, with liability
limits of at least $2,000,000 in the aggregate. Eco and Lincolnway shall cause
the other to be named as an additional insured on such insurance, and such
insurance must provide for notice to Lincolnway or Eco, as the case may be,
prior to any termination or nonrenewal of such insurance. Eco and Lincolnway
shall provide the other with reasonable evidence of such insurance upon the
reasonable request of the other from time to time.
22.    Limitation of Liability: Each party acknowledges and agrees that the
other party does not make any guarantee, express or implied, to the other of
profit, or any particular results from the transactions hereunder. In no event
shall Eco be responsible for any loss or damages resulting from a mechanical,
operational, accidental, or environmental event of any kind occurring prior to
the ethanol being loaded on to the trucks or rail cars of an Eco Carrier unless
caused by any act or omission of Eco or any Eco Carrier.
23.    Disclaimer: Except as otherwise required herein, the parties to this
Agreement understand and agree that neither party makes any warranty to the
other respecting legal or regulatory requirements and risks of the transactions
contemplated hereby.
24.    Indemnity:
(a)    Subject to Section 18, Lincolnway shall indemnify, defend and hold Eco
(and its respective officers, directors, managers, members, shareholders, agents
and representatives) harmless from (i) claims, demands and causes of action
asserted against Eco by any person (including, without limitation, employees of
Eco) for personal injury or death, or for loss of or damage to property,
resulting from the willful misconduct of Lincolnway or any of its officers,
directors, managers, employees, agents or representatives, and (ii) any suit,
action, proceeding, loss, damage, liability, cost or expense (including
attorneys' fees and arbitration or court costs), claim, counterclaim, demand or
allegation in any way arising from, related to or connected with any breach of
any term of this Agreement by Lincolnway.
(b)    Subject to Section 18, Eco shall indemnify, defend and hold Lincolnway
(and its respective officers, directors, managers, members, shareholders, agents
and representatives) harmless from (i) claims, demands and causes of action
asserted against Lincolnway by any person (including, without limitation,
employees of Lincolnway) for personal injury or death, or for loss of

___________________________________
*Portion omitted pursuant to request for confidential treatment filed separately
with the Securities and Exchange Commission.
    

--------------------------------------------------------------------------------




or damage to property, resulting from the willful misconduct of Eco or any of
its officers, directors, managers, employees, agents or representatives, and
(ii) any suit, action, proceeding, loss, damage, liability, cost or expense
(including attorneys' fees and arbitration or court costs) , claim,
counterclaim, demand or allegation in any way arising from, related to or
connected with any breach of any term of this Agreement by Eco or any act or
omission of any Eco Carrier.
(c)    Where personal injury, death or loss of or damage to property is the
result of the joint negligence or misconduct of Lincolnway and Eco, the parties
expressly agree to indemnify each other in proportion to their respective share
of such joint negligence or misconduct.
(d)    Any payment owed by Eco to Lincolnway under this Agreement that is not
made when due shall bear interest from the date that is five days after such
payment was due until it is paid at the rate of eight percent per annum, and in
order for Eco to cure any default in payment by Eco under this Agreement, Eco
must pay both such delinquent payment and the interest thereon as provided in
this paragraph.
25.    Nature of Relationship: Each party hereto is an independent contractor
providing or purchasing services or products from the other. No employment
relationship, agency, partnership or joint venture is intended, nor shall any
such relationship be deemed created hereby. Except as may be specifically set
forth in this Agreement, each party shall be solely and exclusively responsible
for its own expenses and costs of performance.


26.    Notices: Unless otherwise provided in this Agreement, all notices under
this Agreement shall be in writing and deemed duly given, if delivered:
(a) personally by hand or by a nationally recognized overnight courier service,
when delivered at the address specified in this Section 28; (b) by United States
certified or registered first class mail when delivered at the address specified
in this Section 28, on the date appearing on the return receipt therefor; (c) by
facsimile transmission, when such facsimile transmission is transmitted to the
facsimile transmission number specified in this Section 28; or (d) by electronic
mail when such electronic mail is transmitted to the electronic mail address
specified in this Section 28:
Lincolnway Energy
Lincolnway Energy

ATTENTION:
President / CEO

ADDRESS:
59511 W. Lincoln Hwy.

Nevada, IA 50201
PHONE:
515-817-0161

EMAIL:
ksupercynski@lincolnwayenergy.com







Eco-Energy:
Eco-Energy, Inc.

ATTENTION:
Executive Officer

ADDRESS:
725 Cool Springs Blvd, Suite 500

Franklin, TN 37067
PHONE:
(615) 778-2898

FAX:
(615) 778-2897

EMAIL:
chadm@eco-energyinc.com

Eco and Lincolnway may change any of their above notice information at any time
and from time to time by a notice to the other given in accordance with this
Section 28.
27.    Compliance with Governmental Controls; No Breach:

___________________________________
*Portion omitted pursuant to request for confidential treatment filed separately
with the Securities and Exchange Commission.
    

--------------------------------------------------------------------------------




(a)    To the extent applicable, the parties agree to comply in all material
respects with all laws, ordinances, rules, codes, regulations and lawful orders
of any government authority applicable to the performance of this Agreement,
including, without limitation, safety, health, social security, pension and
benefits, wage hour laws, environmental laws, and laws regarding unemployment
compensation, non-discrimination on the basis of race, religion, color, sex or
national origin and affirmative action (collectively, the "Regulations").
(b)    The parties enter this Agreement in reliance upon the Regulations in
effect on the date of the Agreement with respect to or directly or indirectly
affecting the ethanol to be delivered, including without limitation, production,
gathering, manufacturing, transportation, sale and delivery thereof insofar as
said Regulations affect Lincolnway, Eco and their customers. In the event that
at any time subsequent to the date of the Agreement, any of said Regulations are
changed or new Regulations are promulgated whether by law, decree,
interpretation or regulation, or by response to the insistence or request of any
governmental authority or person purporting to act therefore, and the effect of
such changed or new Regulation (i) is or will not be covered by any other
provisions of this Agreement, and (ii) has or will have a material adverse
economic effect upon the parties to this Agreement or the suppliers or customers
of said parties, the parties shall have the option to request renegotiation of
the prices and other pertinent terms provided for in the Agreement and their
respective effective dates. Said option may be exercised by Eco or Lincolnway at
any time within 90 days after such changed or new Regulation is promulgated by
giving written notice of the exercise of its option to renegotiate to the other.
Such notice shall contain the new prices and terms desired by Eco or Lincolnway,
as the case may be. If the parties do not agree upon new prices and terms
satisfactory to both parties within ninety (90) days after such notice is given,
Eco or Lincolnway shall have the right to terminate this Agreement at the end of
said ninety (90) day period.
28.    Force Majeure: Subject to the last two sentences of this Section, if any
term or condition of this Agreement to be performed or observed by Eco or
Lincolnway is rendered impossible of performance or observance due to any force
majeure event or any other act, omission, matter, circumstance, event or
occurrence beyond the commercially reasonable control of Eco or Lincolnway, as
the case may be (each, an "Force Majeure Event"), the affected party shall, for
so long as such Force Majeure Event exists, be excused from such performance or
observance, provided the affected party (i) promptly notifies the other party of
the occurrence of the Force Majeure Event, (ii) takes all such steps as are
reasonably necessary or appropriate to terminate, remedy or otherwise
discontinue the effects of the Force Majeure Event, and (iii) recommences
performance after the termination or discontinuance of the Force Majeure Event;
provided, however, that if after thirty (30) days from the occurrence of the
Force Majeure Event the affected party is still unable to perform its
obligations under this Agreement, the other party may, in such party's sole
discretion, terminate this Agreement effective upon the giving of written notice
to the affected party at any time prior to the termination or discontinuance of
the Force Majeure Event in question. The term "Force Majeure Event" includes an
actual or threatened act or acts of war or terrorism, earthquake, acts of God,
civil disturbance, hostilities, disorders, riots, sabotage, strikes, lockouts
and labor disputes; provided, however, that nothing in this Section 30 is
intended or shall be interpreted to require the resolution of labor disputes by
acceding to the demands of labor when such course is inadvisable in the
discretion of the party subject to such dispute. The term "Force Majeure Event"
does not include (A) events affecting the performance of third-party suppliers
of goods or services except to the extent caused by an event that otherwise is a
Force Majeure Event; (B) changes to market conditions that affect the price of
ethanol or other outputs of the Plant or corn or other feedstocks of the Plant
that are not caused by a Force Majeure Event; (C) any obligation of either party
to make payments hereunder; or (D) any event caused solely or primarily by the
acts or omissions of the party claiming a Force Majeure Event. Notwithstanding
the foregoing, this Section is not applicable to, and shall not excuse any
performance of, any payment or indemnification duty or obligation.

___________________________________
*Portion omitted pursuant to request for confidential treatment filed separately
with the Securities and Exchange Commission.
    

--------------------------------------------------------------------------------




29.    Arbitration. Any dispute that arises pursuant to this Agreement shall be
subject to this Section 31 as follows:
(a)    In the event any controversy, disagreement or dispute (a "dispute")
arises from any of this Agreement, and the parties are unable to resolve such
dispute within thirty (30) days after notice thereof is first delivered, the
parties agree, subject to subparagraph (d) below, to submit such dispute to
arbitration in accordance with the Commercial Arbitration Rules of the American
Arbitration Association ("AAA"). However, the parties also agree that they are
not required to use the services of the AAA and may mutually agree to appoint an
arbitrator to hear any dispute.
(b)    Any arbitrator selected by mutual agreement of the parties shall be
experienced in the matter or action that is the subject of the arbitration. The
arbitrator so chosen shall be impartial and independent of both parties. If the
parties cannot agree to the mutual selection of an arbitrator within twenty (20)
days after the end of such thirty-day period, then any party may in writing
request AAA to select an appropriate arbitrator, and such arbitrator shall hear
all arbitration matters arising under this section.
(c)    Any arbitration shall take place in Chicago, Illinois or such other place
as may be mutually agreed by Eco and Lincolnway. The decision of the arbitrator
is binding and no suit at law or equity shall be instituted by any party to this
Agreement except to enforce the decision of the arbitrator. Any award rendered
by the arbitrator shall be final and judgment may be entered on it in any court
having jurisdiction.
(d)    Notwithstanding the preceding provisions of this Section, however, Eco or
Lincolnway may pursue any equitable remedies, including preliminary, temporary
or permanent injunctive relief for any breach of Section 20, and Eco or
Lincolnway may terminate this Agreement as otherwise provided herein, in either
circumstance without first being required to submit the underlying issue or
dispute to arbitration.
30.    General:
(a)    This Agreement is the entire understanding of the parties concerning the
subject matter hereof and supersedes any and all prior agreements. No course of
dealing or usage of trade shall be relevant or admissible to supplement, explain
or vary any of the terms of this Agreement, except only where this Agreement
expressly refers to industry standards or industry practices, if any, in which
event such industry standards or industry practices shall only be considered or
applied with respect to the particular action, item, matter or issue in
question, but the terms of this Agreement shall govern and control in the event
of any conflict or inconsistency between any term or condition of this Agreement
and any such industry standard or industry practice. Any reference to industry
standards or industry practices in this Agreement is to the then current
generally recognized industry standards or industry practices for the ethanol
industry in the United States. All sales of ethanol to Eco by Lincolnway
pursuant to this Agreement are made upon and subject to, and are expressly
limited solely to, the terms and conditions of this Agreement and the
corresponding Accepted Purchase Order, and Eco and Lincolnway each hereby object
to any additional, different or inconsistent terms that may be set forth in any
other document that Lincolnway or Eco, as the case may be, may at any time and
from time to time submit to the other (including in any Purchase Order or
Purchase Contract), and no such additional, different or inconsistent terms
shall be a part of this Agreement or any sale of any ethanol to Eco by
Lincolnway pursuant to this Agreement or shall otherwise have any force or
effect whatsoever. In the event of any conflict or inconsistency between the
terms of this Agreement and of any Accepted Purchase Order or other Purchase
Order or information that may be provided by Eco to Lincolnway pursuant to this
Agreement or otherwise, the terms and conditions of this Agreement

___________________________________
*Portion omitted pursuant to request for confidential treatment filed separately
with the Securities and Exchange Commission.
    

--------------------------------------------------------------------------------




shall govern and control to the full extent of such conflict or inconsistency.
Any exhibits and schedules to this Agreement are incorporated into this
Agreement by this reference as if set forth in full. The language of this
Agreement shall not be construed in favor of or against either Eco or
Lincolnway, but shall be construed as if the language was drafted mutually by
both Eco and Lincolnway. Any amendment to this Agreement shall only be effective
and binding if in writing and executed by the parties hereto. No waiver by any
party, whether by conduct or otherwise, in any one or more instances, shall be
deemed or construed as a further or continuing waiver of any such term or
condition.


(b)    If any provision or provisions of this Agreement shall be held to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.
In the event any provision of this Agreement is held to be invalid, illegal or
unenforceable as written, but valid, legal and enforceable if modified, then
such provision shall be deemed to be amended to such extent as shall be
necessary for such provision to be valid, legal and enforceable and it shall be
enforced to that extent. Any finding of invalidity, illegality or
unenforceability in any jurisdiction shall not invalidate or render illegal or
unenforceable such provision in any other jurisdiction. Without limiting the
generality of the foregoing, each term of this Agreement that provides for a
limitation of remedies or liability, disclaimer or exclusion of warranties, or
exclusion or limitation of damages, is subject to this paragraph. Further, if
any remedy is determined to have failed of its essential purpose or otherwise,
all limitations of liability and exclusions and limitations of damages provided
for in this Agreement shall remain in full force and effect.
(c)    This Agreement is not intended to, and does not, create or give rise to
any fiduciary duty on the part of any party to any other.
(d)    This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns. Either
party may transfer or assign this Agreement or its rights and obligations under
this Agreement (i) in connection with the sale, merger, exchange or acquisition
of all or substantially all of the assets or stock of the party, or (ii) to
another company controlling, controlled by or under common control with such
party, in each case without having to obtain the consent of the other party.
Either party may also assign this Agreement as collateral or security or
otherwise to any lender of the party, and any lender may in turn assign this
Agreement without such party's consent upon any foreclosure or other exercise of
any rights or remedies against Lincolnway or Eco, as the case may be, or any of
their respective assets. This Agreement shall not otherwise be transferred or
assigned by Lincolnway or Eco without the prior written consent of the other,
which consent shall not be unreasonably withheld, delayed or conditioned.
(a)    All issues, questions and disputes concerning the validity,
interpretation, enforcement, performance or termination of this Agreement shall
be governed by and construed in accordance with the laws of the State of Iowa,
without giving effect to any other choice of law or conflict of laws rules or
provisions.
(b)    This Agreement may be executed in two counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. This Agreement may be executed by facsimile or electronic
signature.
(c)    Time is of the essence in the performance by each of Eco and Lincolnway
of their obligations pursuant to this Agreement.

___________________________________
*Portion omitted pursuant to request for confidential treatment filed separately
with the Securities and Exchange Commission.
    

--------------------------------------------------------------------------------




(d)    Except as otherwise stated herein, including Sections 15(f), 17 and 18,
each of Eco and Lincolnway shall have all rights and remedies available in law,
equity or otherwise in the event of the breach of failure to perform by the
other of any term or condition of this Agreement.
(e)    The recitals to this Agreement are an integral part hereof and are
incorporated herein by reference.
(f)    There are no third party beneficiaries to this Agreement, and nothing
contained in this Agreement, express or implied, is intended to confer upon any
person other than Eco and Lincolnway (and their respective heirs, successors,
legal representatives and permitted assigns) any rights, remedies, liabilities
or obligations under or by reason of this Agreement, except only that the
respective officers, directors, managers, members, shareholders, agents and
representatives of Eco and Lincolnway shall have the rights and protections
provided to them in, respectively, Section 26(a) and Section 26(b).
(g)    Subject to Section 31, Eco and Lincolnway each consent to the
nonexclusive jurisdiction of any federal or state court sitting in Williamson
County, Tennessee or Polk County, Iowa in any suit, action or proceeding arising
out of or relating to this Agreement. Eco and Lincolnway each waive any right to
a jury trial with respect to and in any suit, action, proceeding, claim,
counterclaim, dispute, demand or other matter whatsoever arising out of this
Agreement


[Reminder of Page Intentionally Left Blank; Signature Page Follows.]

___________________________________
*Portion omitted pursuant to request for confidential treatment filed separately
with the Securities and Exchange Commission.
    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Ethanol Marketing
Agreement as of the Execution Date.


ECO ENERGY, LLC




By:    /s/ Chad Martin                
Name:        Chad Martin                
Its:        President                






LINCOLNWAY ENERGY, LLC




By:    /s/ Kim Supercynski                
Name:        Kim Supercynski            
Its:        Interim Chief Executive Officer/    
Chief Financial Officer        











___________________________________
*Portion omitted pursuant to request for confidential treatment filed separately
with the Securities and Exchange Commission.


Ethanol Marketing Agreement
Signature Page

--------------------------------------------------------------------------------




EXHIBIT A
E GRADE DENATURED FUEL ETHANOL SPECIFICATIONS
 
[ethanolmarketingagree_image1.gif]



___________________________________
*Portion omitted pursuant to request for confidential treatment filed separately
with the Securities and Exchange Commission.


Ethanol Marketing Agreement
Signature Page